Brown, J.
(concurring). I fully agree with the majority that the report must be discharged. I am puzzled, however, why this matter was reported and not allowed to proceed in the usual course to a decision on the merits. Contrast Commonwealth v. Levin, 390 Mass. 857, 859-860 (1984). It is quite clear to me that this statute reaches incidents occasioned by motor vehicles on this particular beach property. Even so, the Commonwealth must still, of course, prove beyond a reasonable doubt each and every element necessary to sustain a conviction.